IN THE COURT OF APPEALS OF TENNESSEE

                                    AT KNOXVILLE
                                                                            FILED
                                                                           February 4, 2000

                                                                          Cecil Crowson, Jr.
                                                                         Appellate Court Clerk
                                                  E1999-01605-COA-R3-CV
HARLEY WHITE and WILLIAM                    ) C/A NO. 03A01-9908-CH-00288
MACK WHITE,                                 )
                                            ) COCKE CHANCERY
              Appellees,                    )
                                            ) HON . TEL FOR D E. F ORG ETY , JR.,
vs.                                         ) CHANCELLOR
                                            )
GUY N. JONES, and wife, VIOLET              )
E. JONES,                                   ) AFFIRMED AND
                                            ) REMANDED
              Appellants.


THOM AS V. TEST ERMA N and ROY T. CAMP BELL, JR., Newpo rt, for Appellees.

ROBER T H. BAILEY , Greeneville, for Appellants.



                                      O P I N IO N


                                                           Franks, J.



              This is a dispute between adjoining property owners over a tract of land

which the Chancellor determined was owned by plaintiffs.

              Plaintiffs claim that the disputed 14 acre tract was included in deed

descriptions in their chain of title as well as the chain of title of defendants, and

plaintiffs were unaware until shortly before they brought this action, that anyone else

was claiming ownership. The land in question is primarily wooded.

              The dee ds show that certain pro perty was ow ned by plaintiff s’ parents
since 1947, and was conveyed to plaintiffs by their mother in 1989, but the description

of the prop erty is vague an d difficult to f ollow. A t trial, plaintiffs testified their family

bought their land (including the tract in question) at auction in 1947, and a fence

existed on the property at the time, which plaintiffs believed was the property line

with defendants’ land. They testified in detail about always exercising ownership over

the land, and that defendant Guy Jones came to see them in 1993 or 1994 and advised

them that the property in question w as up for sale, and enq uired if plaintiffs were

interested in buying it, whereupon they informed defendant that they already owned

the property. Jones, in this case, affirmed that the conversation took place as plaintiffs

said.

               A witness for plaintiffs testified that he often used the property with the

plaintiffs’ pe rmission, an d that on on e occasion he had to p ark on de fendants’ property

because plaintiffs’ road had washed out due to heavy rainfall. He recounted that

defendant asked the witness what he was doing, and if he knew who owned the

property, he replied that the Whites owned it, had given him permission to use it, and

defen dant ac know ledged he wa s correc t. Defe ndant d id not re fute this testimo ny.

               Defend ant testified tha t in 1993 o r 1994, a M s. Smelcer a pproach ed him

about buying the property, which he later purchased. He also offered the testimony of

the Cocke County Trustee, who stated that before 1970, plaintiffs only paid taxes on

38.5 acres, but after 1970, they paid taxes on 70 acres. He also testified that he had

found some old tax receipts for Ms. Steele on a 25 acre tract, but could not determine

if it had a nything to do with the pro perty in qu estion.

               Defendants also offered testimony from a timber cutter who testified

                                               2
that he once cut timber fo r Fred Smelcer and had to take it out over ano ther lady’s

farm. Another witness testified that he had lived on the Whites’ land and was present

at the auction in 1947, but it was his understanding that the Steeles, rather than the

White s own ed the d isputed proper ty.

               At the conclusion of the trial, the Chancellor determined that the Whites

had used the property since 1947 and had been the only ones to pay taxes on it from

1970 to 1985. The Court also found that defendants’ deed was cham pertous because

Jones testified that he knew before he took a deed to the property that the Whites

claime d own ership o f the trac t.

               The Chancellor found the plaintiffs’ evidence credible that they and

their family had exercised control over the property from its purchase, and that they

made their ownership of the property known, not only by inviting others to use it, but

also by asserting that ownership to potential trespassers and potential buyers. The

plaintiffs offered evidence that their use of the property was actual, visible,

continuous, notorious and exclusive and lasted for well over the required period of

time to establish ownership. The evidence does not preponderate against the Trial

Judge ’s findin g on thi s issue. See Panter v. Miller, 698 S.W.2d 634 (Tenn. Ct. App.

1985) .

               The Trial Court also held that the deed to Jones was a champertous

deed. Our statutes dealing with champerty provide:

               No person shall agree to buy, or to bargain or sell any pretended
               right or title in lands or tenements, or any interest in such
               pretended right or title.

               Any such agreement, bargain, sale, promise, covenant, or grant

                                            3
               shall be utterly void, where the seller has not personally, or by the
               seller's agent or tenant, or the seller's ancestor, been in actual
               possession of the lands or tenements, or of the reversion or
               remainder, or taken the rents or profits for one (1) whole year
               next before the sale.

Tenn . Code Ann. § § 66-4 -201 an d 202.

               The case of Davidson v. Foley, 414 S.W.2d 12 3 (Tenn. Ct. Ap p. 1966),

is instructive on this issue, because in that case this Court ruled that the defendant had

established adverse possession to the property in dispute, and “it necessarily follows”

that the deed which the plaintiffs w ere claiming title under w as champ ertous and void

as to the parcel a dverse ly held. See Young v. Little’s Unknown Heirs, 232 S.W.2d 614

(Tenn. Ct. App. 1949). The evidence in this case establishes that defendant had notice

of the adv erse claim a nd the Tria l Court hav ing foun d that plaintiff s adversely

possessed the land, the f inding that d efendan ts’ deed w as champ ertous wo uld

necess arily follow .

               We affirm the judgment of the Trial Court and remand at appellants’

cost.




                                             __________________________
                                             Herschel P. Franks, J.


CONCUR:




___________________________
Charles D. Susano, Jr., J.


                                              4
___________________________
D. Michael Swiney, J.




                              5